Affirmed and Opinion Filed December 1, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00561-CR

                            PATRICK LEE BULLOCK, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-81611-2013

                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Fillmore and Stoddart
                                Opinion by Chief Justice Wright

       Patrick Lee Bullock waived a jury and pleaded guilty to online solicitation of a minor.

See TEX. PENAL CODE ANN. § 33.021(c) (West 2011). The trial court assessed punishment at ten

year’s imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to

appellant. We advised appellant of his right to file a pro se response, but he did not file a pro se
response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.


Do Not Publish
TEX. R. APP. P. 47
140561F.U05

 
 
                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


PATRICK LEE BULLOCK, Appellant                     Appeal from the 199th Judicial District
                                                   Court of Collin County, Texas (Tr.Ct.No.
No. 05-14-00561-CR       V.                        199-81611-2013).
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Stoddart participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered December 1, 2015.



 
 
 

 




                                            ‐3‐